Citation Nr: 1811165	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-32 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) from August 29, 2011, to September 30, 2015. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from January 1996 to November 2003, September 2005 to January 2007, and June 2008 to September 2009. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2017. A transcript of that hearing has been associated with the claims file.  


FINDING OF FACT

The Veteran was unemployable from August 29, 2011, to September 30, 2015, due to the combined effects of his service-connected posttraumatic stress disorder (PTSD) and sleep apnea; the Veteran's combined disability rating for PTSD, sleep apnea, right wrist disorder, right shoulder disorder, left ear hearing loss, and tinnitus is 80 percent, with sleep apnea rated as 50 percent disabling. 


CONCLUSION OF LAW

The criteria for a TDIU have been met from August 29, 2011, to September 30, 2015. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017). 

In this case, the Veteran's 80 percent combined disability rating for sleep apnea, PTSD, right wrist disorder, right shoulder disorder, left ear hearing loss, and tinnitus meet the schedular criteria for TDIU. See 38 C.F.R. § 4.25 (2017). The Veteran's sleep apnea is rated as 50 percent. The only remaining issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of his service-connected disability.

On his August 29, 2011 application for TDIU, the Veteran stated that his service connected PTSD and sleep apnea prevent him from securing or following any substantially gainful occupation. The Veteran stated that he last worked full-time and became too disabled to work in September 2009. The Veteran noted that he completed high school and received training in metal work and business management before he was too disabled to work. The Veteran remarked that that his sleep apnea caused him to oversleep in the mornings, therefore he adjusted his schedule to afternoons. He stated that the sleep apnea also made him tired in the middle of the day and caused him to have difficulty concentrating. With this, the Veteran stated that his PTSD also interfered with his ability to concentrate, remember tasks, and establish relationships with others. The Veteran stated that at his last job he was able to work independently, but had to have daily contact with his supervisor to be reminded of tasks. He stated that when this position was dissolved, the Veteran enrolled full-time at the community college; however the Veteran realized that he could not concentrate in a class with others and received poor grades as a result. The Veteran obtained employment in record keeping, but was terminated because he was unable to keep up with the work load or stay on schedule. The Veteran concluded that his PTSD and sleep apnea caused him to be socially isolated, have difficulty maintaining a schedule, be unorganized, be forgetful, and to have less motivation to complete tasks.

In a September 2011 lay statement, the Veteran's landlord stated that prior to the Veteran's deployment to Iraq, the Veteran was social, close with his family, easy-going, and had a good memory. The landlord observed the Veteran work at a shop and he was friendly to the customers and could remember their names and any previous conversations. After returning from Iraq, the landlord observed that the Veteran had trouble remembering where he placed items, phone numbers, and daily routines. He observed the Veteran become reclusive and anti-social. The landlord recalled the Veteran telling him that he no longer got along with his family. In January 2011, the landlord hired the Veteran to do records keeping. However, the landlord had to terminate the Veteran's employment because the Veteran could not keep up with the work schedule, was easily distracted, and avoided contact with others. 

In VA treatment records from September 2010 through October 2011 the Veteran received counseling to improve his memory. The Veteran practiced placing his school, work, and home schedule of daily activities in a planner and was encouraged to practice cognitively challenging tools, such as crossword puzzles. The Veteran also continued to complain of trouble falling asleep, difficulty concentrating, irritability, and social isolation. 

In a November 2011 statement in support of claim the Veteran stated that he was unemployed from September 2009 to January 2011. In January 2011 he was employed as a records keeper. The Veteran stated that he was unable to maintain the work schedule because his sleep apnea and the lack of sleep caused him to be late to work. Also, because he was unable to sleep, the Veteran stated that he could not focus. The Veteran stated that his PTSD caused him to have difficulty staying focused during interviews. He stated that the PTSD also caused him to have difficulty going into public and crowded places. The Veteran also stated that he now had an estranged relationship with his family. 

On the January 2012 vocational rehabilitation application the Veteran stated that the barriers that reduced his ability to get or hold a satisfactory job were his sleep apnea and PTSD. He stated that because of sleep apnea and PTSD he was unable to sleep at night, unable to wake up in the mornings, and fell asleep during the day. 

On the Social Security Administration (SSA) application the Veteran stated that when he worked as a records keeper, he worked varied hours because he was often late to work due to oversleeping or he was drowsy during the day and would be told to go home. He stated that in June 2011 he was terminated. The Veteran explained that prior to his disabilities, he was able to stay awake all day, pay attention, get along with others, and learn and understand new concepts. The Veteran noted that his disabilities affected his speaking, hearing, memory, completing tasks, concentration, understanding, following instructions, and getting along with others. The Veteran stated that he has found people to be frustrating and he had difficulty remembering to do regular tasks. The Veteran described his PTSD as causing him to distrust others and to be hypervigilant. He stated that his traumatic brain injury (TBI) caused him to have difficulty paying attention. And finally, the Veteran stated that his sleep apnea and PTSD caused him to have difficulty sleeping.

On the SSA application, the Veteran's landlord noted that the Veteran helped with tasks once he is reminded. The landlord stated that prior to the Veteran's disabilities he did not need to be reminded of tasks and was able to work. The landlord observed that the Veteran needs naps during the day because of his sleep apnea. The landlord also indicated that he must remind the Veteran to take his medications daily. The landlord also stated that the Veteran does not socialize and has difficulty interacting with others and crowds. 

On a January 2012 SSA examination, the medical provider found that the Veteran struggled with severe depression, isolated himself, and did not perform a routine of daily self-care. The medical provider found that the Veteran was unable to maintain relationships and unable to even do a part-time filing job, though he noted the Veteran to be quite bright. The medical provider concluded that the combination of depression and PTSD exacerbated by multiple physical disabilities undermine the Veteran's ability to remember, sustain concentration, persist and interact socially, or adapt to new situations. 

On the SSA disability determination, the medical provider found that the Veteran was limited to unskilled work because of his impairments, and had the maximum sustained work capability for light work. 

The February 2012 VA examiner opined that the Veteran's shoulder disorder did not prevent the Veteran from working, but may cause difficulty with prolonged overhead work and be uncomfortable at times. The February 2012 VA examiner also found that the Veteran's wrist condition did not impact his ability to work and the sleep apnea did not keep the Veteran from finding or securing employment.

The February 2012 VA examiner found that the Veteran was not unemployable due to his PTSD. The examiner found that the Veteran experienced the symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short and long term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. The examiner noted that the Veteran asserted that his greatest levels of psychosocial dysfunction are primarily related to persistent insomnia as a result of PTSD. However, the examiner noted that the Veteran has not been fully treated for PTSD. Therefore, the examiner opined that the Veteran has a good prognosis for significant improvement in both insomnia and overall functioning, were he to receive treatment; therefore the Veteran is not permanently and completely disabled. 

On the February 2012 vocational rehabilitation needs inventory the Veteran indicated that he attended college from January 2010 to December 2010 and that he had training in metal work and firearms. The Veteran stated that his service-connected disabilities caused him to sleep poorly which has made it difficult for him to stay alert throughout the day. He further noted that his service-connected disabilities affected his job performance, job satisfaction, co-worker relationships, manager relationships, and have caused the Veteran to miss work time. The Veteran explained that his disabilities cause trouble sleeping, difficulty concentrating, difficulties with memory, and trouble being around others. 

In a February 2012 counseling record for vocational rehabilitation, the counselor noted that the program can help the Veteran return to work, but the counselor advised the Veteran that he would have to relocate to an area with employment opportunities, as the Veteran lived in a very remote area and was isolated from people. The counselor noted that the Veteran did not live near any training facilities. The counselor also stated that she discussed the independent living segment of vocational rehabilitation and services VA could provide the Veteran, but she noted that the Veteran denied requiring independent living needs at the time. The Veteran stated that he wanted to withdraw his application for service.

On the December 2012 notice of disagreement (NOD) the Veteran stated that the VA PTSD examiner's opinion is not valid because the SSA examiner found that the Veteran was unemployable. Further, the Veteran asserted that his symptoms of the lack of sleep, difficulty in establishing relationships with others, and inability to maintain a schedule should be considered. The Veteran also stated that that he withdrew his request for vocational rehabilitation because the counselor stated that he was unemployable due to his disabilities. Further, the VA PTSD examiner stated that his PTSD was under-treated and would improve with proper treatment; however, the Veteran asserted that whether his PTSD is poorly treated or not has nothing to do with him being unemployable. The Veteran stated that he cannot hold a job because he cannot communicate with others, establish relationships with others, or to be motivated to leave the house.

On the August 2014 substantive appeal the Veteran stated that the Continuous Positive Airway Pressure machine (CPAP) does help him sleep if he is able to keep it on. The Veteran stated that shortly after he falls asleep his mask comes off. Further, the Veteran stated that his current medication helps him to stay asleep only if he is able to fall asleep. The Veteran stated that with medication he is unable to fall asleep for hours. And finally, the Veteran asserted that he is not able to obtain or maintain employment because of his inability to maintain a schedule with his symptom of difficulty falling asleep. He again argued that the SSA examiner found him to be unemployable as a result of his sleep impairment. 

At the October 2017 Board hearing the Veteran stated that when he filed his claim for TDIU he was being treated and taking medication for his service connected disabilities. He stated that he was having difficulty sleeping and being able to focus. He stated that although he was on medication for his mental health, he was seeking further treatment in help him work with others. The Veteran stated that in 2013 he was granted SSA benefits dated back to October 2009 when he separated from the National Guard. The Veteran admitted that with VA treatment he had been able to improve, however he was not able to obtain or maintain gainful employment prior to October 2015, when he was able to establish self-employment. The Veteran indicated that from the time he filed the claim in 2011 to October 2015, when he became self-employed, he had a handful of one day or temporary jobs. The Veteran also stated that he sought help with vocational rehabilitation, but was denied because vocational rehabilitation found him unemployable. The Veteran clarified at the hearing that he is seeking TDIU from August 2011, when he filed his claim for TDIU, to October 2015, when he became self-employed on a full-time basis.

The Veteran described his work beginning October 2015 as machining and metal work for an aerospace company. He stated that he communicates with the engineers electronically, set his own hours, and usually works alone. He stated that he at times will work with one or two people. The Veteran stated that he works 50 to 60 hours per week. 

The Board finds that the Veteran was unemployable from August 29, 2011 to September 30, 2015. During that time he was unable to follow substantially gainful occupation as a result of his service-connected disabilities. The January 2012 SSA examination supports the Veteran's statements that his PTSD symptoms of difficulty falling asleep, memory loss, and reduction in concentration interfered that the Veteran's ability to be alert, maintain a work schedule, and complete tasks. Furthermore, the Veteran's social isolation caused him to have difficulty establishing relationships at work, as noted by the February 2012 VA PTSD examination and the February 2012 vocational rehabilitation evaluation. Also, the Veteran's landlord, who also employed the Veteran in 2011, stated that he was unable to complete tasks or maintain a work schedule in a work environment where the landlord made special accommodations for his service-connected disabilities, and was therefore terminated. 

The Board also finds the January 2012 SSA examination to be probative because the medical provider considered the combined effects of the Veteran's PTSD symptoms and sleep apnea on the Veteran's ability to obtain and maintain substantial employment. 

Although the February 2012 VA examiners found that the Veteran was employable, the Board finds that these opinions are not probative as none of the opinions considered the combined effect of the service-connected disabilities on the Veteran's ability to obtain or maintain employment. And specifically, the February 2012 VA PTSD examiner's opinion is not probative because the examiner based his opinion on the adequacy of the Veteran's mental health treatment and potential to improve as opposed to considering his current symptoms and ability to obtain and maintain substantial employment.

Accordingly, in light of the favorable medical and lay evidence regarding the Veteran's entitlement to TDIU, as well as the Veteran's statements, the Board finds the preponderance of the evidence supports a grant of entitlement to TDIU from August 29, 2011 to September 30, 2015. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


ORDER

Entitlement to TDIU is granted from August 29, 2011, to September 30, 2015. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


